  Case: 2:20-cv-03639-SDM-KAJ Doc #: 4 Filed: 08/13/20 Page: 1 of 1 PAGEID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL L. COOK,
                                             CASE NO. 2:20-CV-3639
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                                   OPINION AND ORDER

       On July 24, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 3.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation and of the consequences of failing to do so, no

objections have been filed.

       The Report and Recommendation (ECF No. 3) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED for the reasons stated in the Report and Recommendation.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140, 142 (1985); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).

Therefore, the Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                 /s/ Sarah D. Morrison
                                                 SARAH D. MORRISON
                                                 UNITED STATES DISTRICT JUDGE
